Citation Nr: 1546171	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  14-08 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent prior to April 2013, and higher than 70 percent from April 2013 to June 2013, for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than June 2013 for the grant of 100 percent rating for PTSD.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU) prior to May 2012.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from February 1970 to January 1972.

These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2010, June 2010, and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board remanded the issues of his entitlement to an increased initial rating and to a TDIU in January 2013 for additional development, which led to partial grants.  As these claims were not granted for the entire period on appeal-that is, from the effective date of service connection in January 2010-they have returned to the Board for further consideration.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  From the effective date of service connection, his PTSD manifested as social and occupational impairment with deficiencies in most areas.  Starting from May 2012, his PTSD manifests as total and occupational impairment.

2.  His PTSD has precluded substantial gainful employment since the effective date of service connection.




CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent rating are met prior to May 2012 for PTSD; thereafter, the criteria for a 100 percent rating are met as of May 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 4.1, 4.130, DC 9411 (2015).

2.  The criteria for a TDIU are met prior to May 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 3.400, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has complied with the duty to assist in this case.  The Veteran's attorney has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board also finds that the January 2013 remand directives have been substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998).

Disability Rating for PTSD

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4 (2015).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Consistent with the facts found, the rating may be higher or lower for periods of the time under review on appeal, that is, the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's PTSD is rated as 50 percent disabling prior to April 2013, as 70 percent disabling from April to June 2013, and as 100 percent disabling thereafter.  He has appealed for a higher rating.  He has also appealed the effective date of his 100 percent rating, generally arguing that it should be earlier.  

The criteria for evaluating PTSD are found at 38 C.F.R. § 4.130, DC 9411 (2015).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficultly in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id. 

The symptoms listed above serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered. See 38 C.F.R. § 4.126(a) (2015).

Preliminarily, the Board observes that the March 2010 VA examination found the Veteran to have both PTSD and an unspecified personality disorder.  That examiner found the personality disorder to have a higher impact on the Veteran's functioning than the PTSD, and assigned it a GAF of 40 while assigning PTSD a GAF of 50.  That examiner did not parcel out the actual symptoms attributable to PTSD as opposed to the personality disorder.   The June 2013 VA examiner opined that the Veteran's personality disorder was not severe enough to interfere with occupational and social functioning.  As the evidence is in equipoise as to the severity of the personality disorder, the Board finds it to be of minimal severity.  In any event, as no symptoms have been specifically attributed to a personality disorder, all psychiatric symptomatology will be attributed to the service-connected PTSD.  Mittleider v. West, 11 Vet. App. 181 (1998).

After review of the evidence, the Board finds that the Veteran is entitled to an initial 70 percent rating up to May 2012, at which time a 100 percent rating is warranted.
  
During the March 2010 VA examination, it was noted that he was in a fairly good relationship with his third wife, and that he had been able to be more open with her than his previous wives.  He had a history of isolating himself and his families, leading to his two previous divorces, but had attended counseling with his current wife and was more open to doing things in the community.  He was at that time attending church twice a week.  He had paranoid thinking and an anxious mood, but his judgment was found to be normal.  Although his symptoms were severe, they were not totally impairing at this time-he was able to go to church and participate in therapy with his wife, who he had a good relationship with.  He complained that his depression sometimes prevented him from attending his children's activities, but that he made an effort to go despite his feelings.  He still engaged in some hobbies, although they were not very gratifying to him.  It was noted he had a very remote history of a substance abuse and a suicide attempt, but these were not current issues.  In August 2010, he went to his school reunion, although did not enjoy himself and left early.  This evidence supports a 70 percent rating.  Because he was active in the church and attended his school reunion, as well as had normal judgment and a reportedly good relationship with his family, total impairment is not shown.  

It was noted in October 2010 VA treatment records that there was an incident at his church that exacerbated his PTSD.  He was showing signs and symptoms of depression, and his affect was constricted.  However, in November 2010 it was noted that he stopped attending that church group, was able to sleep but was having nightmares, and was stable.

It appears that his symptoms increased in late 2011, as he was noted to have had some dissociative episodes in October 2011.  He was having crying spells and increased nightmares in September 2011, but reported that they had subsided by December 2011, when he was in a good mood.  Throughout this period, his thoughts were goal directed and logical, his abstract thinking was good and content was normal.  His judgment and insight were found to be fair to good.  There was no indication of a strain in his marriage or in his relationships with his children.  Although there was an increase in his symptoms, that increase did not result in total impairment; rather, a 70 percent rating is warranted for this time period.  

In March 2012, he was noted to be struggling with his depression and anxiety, and reported that he needed to go back to his therapist.  The next record is from April 2013, when he sought help for self-medicating his symptoms.  He reported that he had started drinking in or around May 2012 to calm his anxiety and his racing and intrusive thoughts.  He was hiding it from his family.  He also reported that he had not been taking his prescription medication regularly for the past year or so.  The physician assigned him a GAF of 45.  In May 2013, it was noted the Veteran's PTSD has left him with little happiness in his life, and although his wife has stayed by his side, he could not recall the last time she smiled.  He has problems trusting people.  At the June 2013 VA examination, it was noted that he had stopped attending church about a year prior.  The Board finds that these increased symptoms-showing problems with his marriage, an increase in isolating behaviors (including removing the one social activity he had previously engaged in, going to church), and decreased judgment and impulse control (using substances, discontinuing prescriptions without consulting his physician)-warrant a 100 percent rating from May 2012. 

Although the increase in symptoms was not documented until April 2013, it is clear that the increase had actually occurred earlier than that.  Because he indicated that he began drinking in May 2012, something that he had not done in a very long time, and in resolving doubt in his favor, the Board finds that it is factually ascertainable that his increase to total impairment occurred in May 2012.  38 C.F.R. §§ 3.400, 4.130, DC 9411. 

The Board does not find that referral for extraschedular consideration is warranted, as his symptoms are contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App, 111 (2008).  His PTSD symptoms are rated based on the extent of social and occupational impairment they cause.  The symptoms that are listed under the criteria applicable to DC 9411 serve as mere examples of the type and degree of the symptoms, and their effects, which would justify a particular rating, and are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  Thus, all of his symptoms are contemplated by the Rating Schedule, and were taken into consideration when assigning his initial 70 percent rating.  

Entitlement to TDIU

Prior to this decision, the Veteran was assigned a TDIU from April 2013 to June 2013, at which point his 100 percent rating for PTSD was assigned.  In this decision, his 100 percent rating for PTSD is established effectively from May 2012.  His claim for TDIU encompasses the entire period on appeal, from January 2010.  PTSD is his only service-connected disability.  Because his PTSD is rated 100 percent from May 2012, the claim for TDIU benefits after that date is moot because an award of a total schedular rating is the greater benefit.  Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  Therefore, the issue remaining is whether he is entitled to a TDIU prior to May 2012.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  

The Veteran must meet specific requirements before consideration of whether the evidence demonstrates unemployability.  If the Veteran has only one service-connected disability, it must be rated at 60 percent or more.  Id.  The Veteran is service connected for PTSD, which is 70 percent disabling as of January 2010.  He meets the schedular requirements for the assignment of a TDIU.  

The question that remains, then, is whether the Veteran's PTSD precluded him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

After review of the evidence, the Board finds that a TDIU is warranted prior to May 2012.  His PTSD, while not totally impairing according to the rating criteria, prevented employment.  He has not worked since 2003, and is in receipt of Social Security since that time.  At the March 2010 VA examination, he was in the process of integrating into the community after years of isolating himself, and only left the house to attend church services and activities.  However, by November 2010, he reduced those activities, which he stopped eventually altogether.  He was irritable and had difficulty concentrating, had avoidance behavior and felt detached.  He had some dissociative episodes.  In December 2011, it was noted he had flashbacks.  His memory was poor.  He was occasionally tearful.  Accordingly, a TDIU prior to May 2012 is granted.

ORDER

An initial 70 percent rating is granted for PTSD prior to May 2012, and a 100 percent rating is granted starting from May 2012.

A TDIU is granted prior to May 2012.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


